DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 11, 12, 14, 15 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gittleman et al. (2005/0098034 A1).
Gittleman et al. ‘034 teach a pressure swing adsorption arrangement comprising nine adsorbent beds that undergo a cycle wherein at a given time (see time step 5 in figure 2), three of the beds (1, 6, 8) are in adsorption (production) phase, three other beds (2, 7, 9) are in purge (light reflux) phase, and three others (3, 4, 5) are in other phases.  The cycle durations for adsorption and purge are equal (6 time steps in figure 2) and the beds undergo two equalization steps (E1, E2) where product ends of the beds are connected so that one bed is co-currently depressurized while another bed is counter-currently pressurized.  It is implicit from the figures that flow rates for different adsorption steps and different purge steps are equal to each other.  Purge (light reflux) is received by exhaust valves, anticipating the HR step of claim 2, and a counter-current blowdown step (BD) anticipates the CnD step.  Purge takes place using product gas from a manifold (22), and there is a product pressurization (PP) step also using light product (see figures 2, 3, paragraphs 48-55).
Regarding claims 8 and 12, they do not structurally limit the device in a way that distinguishes over the prior system, which is capable of operating at 1 atm and allowing a preferred oxygen concentration based on the feed concentration.
Regarding claims 11 and 24, the cylindrical beds inherently have a length and diameter and are the same size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittleman et al. ‘034.
Gittleman et al. ‘034 disclose all of the limitations of the claims except that the beds have a preferred diameter and that there are process steps for product pressurizing a bed to 1 atm and yielding a 10 ppm limit on oxygen concentration when CO2 is a component of heavy product.  It is submitted that the bed diameter, adsorption pressure, and allowable contaminant are all parameters that would have been routinely optimized by one having ordinary skill in the art.  The bed diameter would be selected based on the feed flow rate and desired product purity and recovery, while the adsorption pressure depends on the economics of the cost of pressurization and the recovery of product gas.  The amount of allowable contaminant can be controlled based on the desired product purity, pressure conditions, and the amount of adsorbent used.
Allowable Subject Matter
Claims 3-7, 9, 10, 16-20, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding the system claims 3-7, 9 and 10, these are interpreted to mean that the claimed device is “arranged for” or “configured to” perform the recited cycle sequences.  The prior art fails to disclose systems that are at least capable of performing the cycles of the allowable dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose pressure swing adsorption arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl